Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        KEY WEST DIVISION

                                               CASE NO.:

  RHIANNA KOCKA,

                  Plaintiff,

  v.

  BREEZY BUDDHA CAFÉ, LLC,
  SIU S. TONG and CINDY M. SHI,


              Defendants.
  _______________________________/

                                           COMPLAINT

          Plaintiff, RHIANNA KOCKA, by and through the undersigned counsel, Todd W. Shulby,

  P.A., sues the Defendants, BREEZY BUDDHA CAFE, LLC, SUI S. TONG and CINDY M. SHI,

  and allege as follows:

          1.      Plaintiff brings this action against Defendants to recover unpaid wages, compensation

  and damages.

          2.      Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

  29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

          3.      The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.

          4.      At all times material hereto, Plaintiff has been a citizen and resident of this judicial

  district and within the jurisdiction of this Court.

          5.      At all times material hereto, BREEZY BUDDHA CAFE, LLC was an employer as
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 9



  defined by the FLSA.

          6.      At all times material hereto, BREEZY BUDDHA CAFE, LLC was Plaintiff’s

  employer as defined by the FLSA.

          7.      At all times material hereto, BREEZY BUDDHA CAFE, LLC was Plaintiff’s

  employer.

          8.      At all times material hereto, BREEZY BUDDHA CAFE, LLC was an LLC in the

  State of Florida.

          9.      At all times material hereto, BREEZY BUDDHA CAFE, LLC was conducting

  business in this judicial district.

          10.     At all times material hereto, BREEZY BUDDHA CAFE, LLC’s principal place of

  business was in Key West, Florida.

          11.     At all times material hereto BREEZY BUDDHA CAFE, LLC had employees engaged

  in interstate commerce or in the production of goods for interstate commerce. 29 U.S.C. §203.

          12.     At all times material hereto BREEZY BUDDHA CAFE, LLC had employees

  handling, selling, or otherwise working on goods or materials that were moved in or produced for

  interstate commerce by a person. 29 U.S.C. §203.

          13.     BREEZY BUDDHA CAFE, LLC, upon information and belief, had anticipated

  revenue in excess of $500,000 per annum.

          14.     At all times during Plaintiff’s employment, SUI S. TONG was Plaintiff’s employer as

  defined by law.

          15.     At all times during Plaintiff’s employment, SUI S. TONG was an owner of BREEZY

  BUDDHA CAFE, LLC.

          16.     At all times during Plaintiff’s employment, SUI S. TONG was an officer of BREEZY

                                                   2
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 9



  BUDDHA CAFE, LLC.

         17.    At all times during Plaintiff’s employment, SUI S. TONG was a director of BREEZY

  BUDDHA CAFE, LLC.

         18.    At all times during Plaintiff’s employment, SUI S. TONG was a shareholder of

  BREEZY BUDDHA CAFE, LLC.

         19.    At all times during Plaintiff’s employment, SUI S. TONG was paid a salary by

  BREEZY BUDDHA CAFE, LLC.

         20.    At all times during Plaintiff’s employment, SUI S. TONG shared in or was entitled to

  a share of the profits of BREEZY BUDDHA CAFE, LLC.

         21.    At all times during Plaintiff’s employment, SUI S. TONG had operational control

  over BREEZY BUDDHA CAFE, LLC.

         22.    At all times during Plaintiff’s employment, SUI S. TONG was directly involved in

  decisions affecting employee compensation and hours worked by employees.

         23.    At all times during Plaintiff’s employment, SUI S. TONG controlled the finances for

  BREEZY BUDDHA CAFE, LLC.

         24.    At all times during Plaintiff’s employment, SUI S. TONG was Plaintiff’s manager

  and/or supervisor.

         25.    At all times during Plaintiff’s employment, SUI S. TONG’s primary duty was to

  manage and/or supervise BREEZY BUDDHA CAFE, LLC.

         26.    At all times during Plaintiff’s employment, SUI S. TONG customarily and regularly

  directed the work of all employees at BREEZY BUDDHA CAFE, LLC.

         27.    At all times during Plaintiff’s employment, SUI S. TONG had the authority to hire or

  fire other employees.

                                                 3
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 9



         28.    At all times during Plaintiff’s employment, SUI S. TONG’s suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees were given particular weight.

         29.    At all times during Plaintiff’s employment, CINDY M. SHI was Plaintiff’s employer

  as defined by law.

         30.    At all times during Plaintiff’s employment, CINDY M. SHI was an owner of

  BREEZY BUDDHA CAFE, LLC.

         31.    At all times during Plaintiff’s employment, CINDY M. SHI was an officer of

  BREEZY BUDDHA CAFE, LLC.

         32.    At all times during Plaintiff’s employment, CINDY M. SHI was a director of

  BREEZY BUDDHA CAFE, LLC.

         33.    At all times during Plaintiff’s employment, CINDY M. SHI was a shareholder of

  BREEZY BUDDHA CAFE, LLC.

         34.    At all times during Plaintiff’s employment, CINDY M. SHI was paid a salary by

  BREEZY BUDDHA CAFE, LLC.

         35.    At all times during Plaintiff’s employment, CINDY M. SHI shared in or was entitled

  to a share of the profits of BREEZY BUDDHA CAFE, LLC.

         36.    At all times during Plaintiff’s employment, CINDY M. SHI had operational control

  over BREEZY BUDDHA CAFE, LLC.

         37.    At all times during Plaintiff’s employment, CINDY M. SHI was directly involved in

  decisions affecting employee compensation and hours worked by employees.

         38.    At all times during Plaintiff’s employment, CINDY M. SHI controlled the finances

  for BREEZY BUDDHA CAFE, LLC.

                                                  4
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 9



         39.     At all times during Plaintiff’s employment, CINDY M. SHI was Plaintiff’s manager

  and/or supervisor.

         40.     At all times during Plaintiff’s employment, CINDY M. SHI’s primary duty was to

  manage and/or supervise BREEZY BUDDHA CAFE, LLC.

         41.     At all times during Plaintiff’s employment, CINDY M. SHI customarily and regularly

  directed the work of all employees at BREEZY BUDDHA CAFE, LLC.

         42.     At all times during Plaintiff’s employment, CINDY M. SHI had the authority to hire

  or fire other employees.

         43.     At all times during Plaintiff’s employment, CINDY M. SHI’s suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees were given particular weight.

         44.     While working for BREEZY BUDDHA CAFÉ, LLC, a substantial part of Plaintiff’s

  work was to process credit card transactions.

         45.     While working for BREEZY BUDDHA CAFÉ, LLC, a substantial part of Plaintiff’s

  work was to process debit card transactions.

         46.     While working for BREEZY BUDDHA CAFÉ, LLC, Plaintiff regularly processed

  credit card transactions.

         47.     While working for BREEZY BUDDHA CAFÉ, LLC, Plaintiff regularly processed

  debit card transactions.

         48.     While working for BREEZY BUDDHA CAFÉ, LLC, the credit and/or debit card

  transactions processed by Plaintiff were completed outside the State of Florida.

         49.     While working for BREEZY BUDDHA CAFÉ, LLC, Plaintiff was individually

  engaged in interstate commerce.

                                                  5
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 9



          50.     While working for BREEZY BUDDHA CAFÉ, LLC, Plaintiff was personally

  engaged in interstate commerce.

          51.     While working for BREEZY BUDDHA CAFÉ, LLC, Plaintiff was regularly a party

  to interstate telephone calls.

                 COUNT I: FLSA RECOVERY OF MINIMUM WAGES AND TIPS

          52.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

  51 above.

          53.     Plaintiff worked for Defendants starting on approximately February 20, 2020.

          54.     Plaintiff worked for Defendants as a bartender, server and food expeditor handling

  take-out food orders and sales.

          55.     Plaintiff’s primary duties and responsibilities included taking orders and serving

  customers, interacting with customers, processing dine-in customer payments including credit and

  debit card transactions, taking to go and delivery orders through the telephone, packaging the orders

  and taking customers payments over the telephone or at pick up, and processing credit card and debit

  card transactions.

          56.     Plaintiff was paid at a rate of $6.00 or $7.00 per hour as a server and bartender, plus

  tips.

          57.     As a server and bartender, Plaintiff was required to pay 5% of Plaintiff’s gross sales

  back to Defendants for Defendants to distribute to the food runner and sushi chef.

          58.     Upon information and belief, Defendants retained a portion of the 5% of gross sales

  paid by Plaintiff to Defendants and did not distribute the entire amount to the food runner and sushi

  chef.

          59.     The sushi chef did not have regular interaction with customers.

                                                    6
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 9



          60.         The sushi chef’s station was in the back of the house, in the kitchen, out of site of

  customers.

          61.         The sushi chef was not the type of employee to customarily and regularly receive tips

  from customers.

          62.         As a food expediter for take-out and delivery orders, Plaintiff was paid at a rate of

  $15.00 per hour.

          63.         Plaintiff’s customers left tips for Plaintiff on take-out orders.

          64.         Plaintiff did not actually receive or retain the tips left for Plaintiff by customers on

  take-out orders.

          65.         The tips left for Plaintiff by customers on take-out orders were retained by

  Defendants.

          66.         Defendants distributed all or a portion of Plaintiff’s tips to Plaintiff’s managers,

  including CINDY M. SHI.

          67.         Defendants used all or a portion of Plaintiff’s tips to pay the wages of other

  employees and/or for other operational expenses.

          68.         Defendants’ customers were not informed by Defendants that the tips they were

  leaving for Plaintiff were not being kept by Plaintiff.

          69.         Defendants’ customers were not informed by Defendants that the tips they were

  leaving for Plaintiff were being kept by Defendants.

          70.         Plaintiff was not informed by Defendants that Defendants would be retaining

  Plaintiff’s tips.

          71.         During one or more workweeks, Defendants kept Plaintiff’s tips in violation of the

  FLSA, 29 U.S.C. §203(m)(2)(B).

                                                         7
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 9



          72.     During one or more workweeks, Defendants allowed Plaintiff’s managers or

  supervisors to keep Plaintiff’s tips in violation of the FLSA, 29 U.S.C. §203(m)(2)(B).

          73.     During one or more workweeks, Defendants distributed a portion of Plaintiff’s tips to

  employees who do not customarily and regularly receive tips in violation of the FLSA, 29 U.S.C.

  §203(m)(2)(A)(ii) and 203(t).

          74.     Defendants knew or showed reckless disregard as to the above violations of the

  FLSA.

          75.     Defendants did not act in good faith with respect to the above violations of the FLSA.

          76.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

          77.     Plaintiff is owed an additional amount equal to the amount of unpaid minimum wages

  and unlawfully retained tips as liquidated damages.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid wages,

  the full minimum wage for all hours worked and paid less than the full minimum wage,

  reimbursement of all tips unlawfully retained by Defendants, liquidated damages, attorney’s fees and

  costs and demands a trial by jury for all issues so triable.

                                            TRIAL BY JURY

          Plaintiff demand a trial by jury on all issues so triable.




                                                     8
Case 4:20-cv-10074-XXXX Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 9




                                     9
